 



Exhibit 10.3
WEATHERFORD EMPLOYEE BENEFIT AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made by and among Weatherford
International Ltd., a Bermuda exempted company (“Weatherford Bermuda”),
Weatherford International, Inc., a Delaware corporation (“Weatherford
Delaware”), on behalf of itself and its subsidiaries, Grant Prideco, Inc., a
Delaware corporation (“GPI”) and National Oilwell Varco, Inc., a Delaware
corporation (“NOV”).
W I T N E S S E T H
     WHEREAS, Weatherford Delaware, certain subsidiaries of Weatherford Delaware
and GPI previously entered into those certain agreements entitled “Distribution
Agreement” by and between Weatherford International, Inc. and Grant Prideco,
Inc. dated March 22, 2000 (the “Distribution Agreement”) (attached hereto) and
“Employee Benefits Agreement” dated April 10, 2000 (the “Employee Benefits
Agreement”) (attached hereto);
     WHEREAS, pursuant to the Distribution Agreement, Weatherford Delaware
distributed to its stockholders all of the outstanding shares of the common
stock of GPI, $.01 par value (the “Distribution”);
     WHEREAS, Weatherford Delaware and certain of its affiliates maintain
(i) the Weatherford International, Inc. Executive Deferred Compensation Stock
Ownership Plan (the “Weatherford Deferred Compensation Plan”), (ii) the
Weatherford International, Inc. Foreign Executive Deferred Compensation Plan
(the “Weatherford Foreign Deferred Compensation Plan”) and (iii) the Weatherford
International, Inc. Executive Deferred Compensation Plan for Non-Employee
Directors (the “Weatherford Directors’ Deferred Compensation Plan”)
(collectively, the “Weatherford Plans”);
     WHEREAS, a multiple grantor trust entitled “Energy Ventures, Inc. Executive
Deferred Compensation Stock Ownership Trust” (the “Trust”) was previously
established to assist employers in meeting their obligations under the
Weatherford Deferred Compensation Plan;
     WHEREAS, as of the record date for the Distribution the Trust held shares
of Weatherford Delaware common stock for the Weatherford Deferred Compensation
Plan and Weatherford Delaware held shares of Weatherford Delaware common stock
for the Weatherford Foreign Deferred Compensation Plan and the Weatherford
Directors’ Deferred Compensation Plan;
     WHEREAS, both Weatherford Delaware and the trustee of the Trust waived
their rights to receive a distribution of GPI common stock in connection with
the Distribution;
     WHEREAS, in accordance with the Employee Benefits Agreement, upon the
Distribution, the account of each participant in each of the Weatherford Plans
was deemed to be credited with one unit equal to one share of GPI common stock
for every unit equal to one share of Weatherford Delaware common stock that was
credited to such participant’s Weatherford Plan account as of the record date
for the Distribution;

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the Distribution Agreement by and between Weatherford
Delaware and GPI, GPI granted Weatherford Delaware employees and directors
options to purchase shares of GPI common stock, $.01 par value, and a warrant to
purchase shares of GPI common stock;
     WHEREAS, in the Distribution Agreement, GPI agreed to issue shares of its
common stock upon the exercise of any option or warrant granted by GPI pursuant
to the Distribution Agreement;
     WHEREAS, in the Employee Benefits Agreement, GPI agreed to issue shares of
its common stock directly to participants in the Weatherford Plans as
distributions became due under such plans with respect to units equal to shares
of GPI common stock credited to participants’ accounts under such plans in
accordance with the Employee Benefits Agreement;
     WHEREAS, pursuant to that certain instrument entitled “Assumption and
General Amendment of Directors’ Stock Option and Benefit Programs and General
Amendment of Employee Stock Option and Benefit Programs of Weatherford
International, Inc.” dated June 26, 2002, by and between Weatherford Bermuda and
Weatherford Delaware, Weatherford Bermuda assumed certain obligations of
Weatherford Delaware with respect to the Weatherford Plans and certain
Weatherford Delaware stock option plans;
     WHEREAS, NOV, NOV Sub, Inc. and GPI have entered into an Agreement and Plan
of Merger by and among National Oilwell Varco, Inc., NOV Sub, Inc. and Grant
Prideco, Inc. dated as of December 16, 2007 (the “Merger Agreement”);
     WHEREAS, as of the Effective Time, pursuant to this Agreement the account
of each Weatherford Plan participant that is credited with units representing
shares of GPI common stock shall be deemed to be credited with a certain number
of units representing NOV common stock calculated as specified herein; and
     WHEREAS, the parties hereto desire to clarify the manner in which GPI’s
obligation under the Employee Benefits Agreement to issue shares of GPI common
stock to participants in the Weatherford Plans as distributions become due under
such plans with respect to units equal to shares of GPI common stock credited to
participants’ accounts under such plans will be implemented following the
conversion of GPI common stock into NOV common stock in accordance with the
Merger Agreement;
     NOW, THEREFORE, in consideration of the promises contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, effective as of the Effective Time, Weatherford
Bermuda, Weatherford Delaware, on behalf of itself and its subsidiaries, GPI and
NOV agree as follows:
     (1) NOV hereby assumes GPI’s obligation under the Employee Benefits
Agreement to issue shares of GPI common stock (which after the Effective Time
will be converted into shares of NOV common stock, as adjusted herein) to
participants in the Weatherford Plans as distributions become due under such
plans. At the Effective Time, the units representing GPI common stock deemed
credited under the Weatherford Plans determined in accordance with the Employee
Benefits Agreement shall be converted into a certain number of units
representing

-2-



--------------------------------------------------------------------------------



 



NOV common stock. The number of such units representing GPI common stock
credited to a Weatherford Plan participant’s account shall be converted into
such number of units representing NOV common stock as is equal to the number of
units representing GPI common stock credited to the participant’s account
multiplied by the Conversion Ratio. For purposes of this Agreement, the term
“Conversion Ratio,” which it is agreed shall be calculated to four decimal
places, means the sum of (A) the Exchange Ratio and (B) the quotient of (i) the
Cash Consideration per share of GPI common stock divided by (ii) the average of
the last reported sales price of NOV common stock, as reported on the NYSE
Composite Transactions Tape (as reported in The Wall Street Journal or, if not
reported therein, in another authoritative source mutually selected by
Weatherford Delaware and NOV), on each of the ten consecutive trading days
immediately preceding the date of the Effective Time. Notwithstanding the
foregoing, there shall be no fractional unit representing NOV common stock
credited to a Weatherford Plan participant’s account. If necessary to prevent
the crediting of a fractional unit, the number of units representing NOV common
stock credited to a Weatherford Plan participant’s account shall be rounded down
to the nearest number of whole units.
     (2) Prior to the Effective Time, Weatherford Delaware shall furnish to NOV
a statement that indicates the number of units representing shares of GPI common
stock credited to the Weatherford Plans accounts for all participants and former
participants. Promptly after the Effective Time, NOV shall furnish to
Weatherford Delaware a statement that calculates the Conversion Ratio and the
applicable number of units representing shares of NOV common stock deemed
credited to each of the participants’ accounts under the Weatherford Plans and,
within 10 business days of receipt of such statement, Weatherford Delaware will
certify in writing to NOV either its concurrence with such calculations or the
basis for any disagreement with such calculations (or it shall be deemed to
concur if it fails to respond within this 10-day period).
     (3) Weatherford Delaware or Weatherford Bermuda shall notify NOV in writing
when the benefits of the participants and former participants who were employed
by Weatherford Bermuda, Weatherford Delaware or any subsidiary of Weatherford
Bermuda or Weatherford Delaware become distributable under the Weatherford
Plans.
     (4) As soon as practicable after a notification has been delivered to NOV
pursuant to paragraph (3) above, NOV shall cause to be issued directly to the
participant or former participant such number of shares of NOV common stock as
is equal to the number of units representing NOV common stock that are deemed
credited to such participant’s account under the applicable plan in accordance
with this Agreement.
     (5) The parties agree that none of NOV, GPI or any of their subsidiaries is
entitled to deduct any amounts paid under or with respect to the Weatherford
Deferred Compensation Plan. None of NOV, GPI or any of their subsidiaries shall
attempt to claim federal income taxation deductions with respect to shares of
NOV common stock issued by NOV to Weatherford Deferred Compensation Plan
participants pursuant to this Agreement. The parties agree that pursuant to
section 83(h) of the Internal Revenue Code of 1986, as amended, Weatherford
Delaware, or its subsidiary, as appropriate, shall be entitled to claim a
federal income taxation deduction with respect to shares of NOV common stock
issued by NOV to participants of Weatherford Plans pursuant to this Agreement.

-3-



--------------------------------------------------------------------------------



 



     (6) Promptly after each issuance of shares of NOV common stock pursuant to
this Agreement, NOV shall furnish Weatherford Bermuda or Weatherford Delaware a
written notice that lists the date of the issuance, the recipient and the number
of shares of NOV common stock issued to each recipient.
     (7) NOV shall issue shares of its common stock upon the exercise of any
option or warrant granted by GPI pursuant to the Distribution Agreement.
     (8) The parties agree that none of NOV, GPI or any of their subsidiaries is
entitled to deduct any amounts with respect to the options or warrants granted
pursuant to the Distribution Agreement. The parties agree that pursuant to
section 83(h) of the Internal Revenue Code of 1986, as amended, Weatherford
Delaware, or its subsidiary, as appropriate, shall be entitled to claim a
federal income taxation deduction with respect to the exercise of the GPI option
or warrant.
     (9) After the Effective Time, all units representing shares of NOV common
stock credited to the accounts of participants under the Weatherford Plans shall
be adjusted from time to time as appropriate to reflect any and all changes to
NOV common stock, including, without limitation, dividends, stock splits or
recapitalizations, in the same manner as adjustments are made for holders of NOV
common stock.
     (10) Any notice provided pursuant to this Agreement shall be in writing,
addressed to the General Counsel of the recipient party and delivered to the
principal business office of the recipient party.
     (11) Weatherford Delaware shall indemnify and hold NOV (and its
subsidiaries) harmless from any adverse determination, by any governmental
instrumentality or agency, that NOV was subject to any tax withholding
obligations with respect to its issuance of shares of NOV common stock pursuant
to this Agreement.
     (12) For purpose of this Agreement, the terms “Exchange Ratio”, “Cash
Consideration”, and “Effective Time” shall have the meanings ascribed to such
terms in the Merger Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed effective as of the 21st day of April, 2008.

                  WEATHERFORD INTERNATIONAL LTD.    
 
           
 
  By:   /s/ Burt M. Martin     
 
           
 
  Title:   Senior Vice President     
 
           

-4-



--------------------------------------------------------------------------------



 



                  WEATHERFORD INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Burt M. Martin     
 
  Title:   Senior Vice President     
 
           
 
                GRANT PRIDECO, INC.    
 
           
 
  By:   /s/Michael McShane     
 
           
 
  Title:   Chairman President and Chief Executive Officer     
 
           
 
                NATIONAL OILWELL VARCO, INC.    
 
           
 
  By:   /s/ Clay C. Williams     
 
           
 
  Title:   Senior Vice President and Chief Financial Officer     
 
           

-5-